Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4






AMENDMENT TO RAYONIER ADVANCED MATERIALS INC. INVESTMENT AND SAVINGS PLAN FOR
SALARIED EMPLOYEES (“the Plan”)


WHEREAS, Rayonier Advanced Materials Inc. (the “Employer”) maintains the
Rayonier Advanced Materials Inc. Investment and Savings Plan for Salaried
Employees (the “Plan”) for its employees;


WHEREAS, Rayonier Advanced Materials Inc. has decided that it is in its best
interest to amend the Plan;


WHEREAS, Section 14.01(b) of the Plan authorizes the Employer to amend the
selections under the Rayonier Advanced Materials Inc. Investment and Savings
Plan for Salaried Employees Adoption Agreement.


NOW THEREFORE BE IT RESOLVED, that the Rayonier Advanced Materials Inc.
Investment and Savings Plan for Salaried Employees Adoption Agreement is amended
as follows. The amendment of the Plan is effective as of 10-1-2016.


1. The Adoption Agreement is amended to read:
5-3
PLAN COMPENSATION: Plan Compensation is Total Compensation (as defined in AA
§5-1 above) with the following exclusions described below.

Deferral
Match
ER
 

  
¨


¨


¨


(a)No exclusions.

    
N/A
¨


¨


(b)Elective Deferrals (as defined in Section 1.46 of the Plan), pre-tax
contributions to a cafeteria plan or a Code §457 plan, and qualified
transportation fringes under Code §132(f)(4) are excluded.

    
þ
þ
þ
(c)All fringe benefits (cash and noncash), reimbursements or other expense
allowances, moving expenses, deferred compensation, and welfare benefits are
excluded.

    
¨


¨


¨


(d)Compensation above $       is excluded. (See Section 1.97 of the Plan.)

    
þ
þ
¨
(e)Amounts received as a bonus are excluded.

    
¨


¨


¨


(f)Amounts received as commissions are excluded.

    
þ
þ
þ
(g)Overtime payments are excluded.

    
¨
¨
¨
(h)Amounts received for services performed for a non-signatory Related Employer
are excluded. (See Section 2.02(c) of the Plan.)

    
¨
¨
¨
(i)“Deemed §125 compensation” as defined in Section 1.141(d) of the Plan.

    
¨
¨
¨
(j)Amounts received after termination of employment are excluded. (See Section
1.141(b) of the Plan.)

    
þ
þ
þ
(k)Differential Pay (as defined in Section 1.141(e) of the Plan).

    
þ
þ
þ
(l)Describe adjustments to Plan Compensation: All short term disability or
disability salary continuation payments; foreign service allowance; sign-on and
achievement bonuses are excluded for calculation of Employer contributions.

  


1

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




[Note: Any exclusions selected under this AA §5-3 that do not meet the safe
harbor exclusions under Treas. Reg. §1.414(s)-1, as described in Section 1.97(a)
of the Plan may cause the definition of Plan Compensation to fail to satisfy a
safe harbor definition of compensation under Code §414(s). Failure to use a
definition of Plan Compensation that satisfies the nondiscrimination
requirements under Code §414(s) will cause the Plan to fail to qualify for any
contribution safe harbors, such as the permitted disparity allocation or Safe
Harbor 401(k) Plan safe harbors. Any adjustments to Plan Compensation under this
AA §5-3 must be definitely determinable and preclude Employer discretion. See AA
§6C-4 for the definition of Plan Compensation as it applies to Safe Harbor
Contributions.]
2. The Adoption Agreement is amended to read:
6-2
EMPLOYER CONTRIBUTION FORMULA. For the period designated in AA §6-4 below, the
Employer will make the following Employer Contributions on behalf of
Participants who satisfy the allocation conditions designated in AA §6-5 below.
Any Employer Contribution authorized under this AA §6-2 will be allocated in
accordance with the allocation formula selected under AA §6-3.

þ (a)
Discretionary contribution. The Employer will determine in its sole discretion
how much, if any, it will make as an Employer Contribution.

¨ (b)
Fixed contribution.

¨ (1)
% of each Participant’s Plan Compensation.

¨ (2)
$         for each Participant.

¨(3)
The Employer Contribution will be determined in accordance with any Collective
Bargaining Agreement(s) addressing retirement benefits of Collectively Bargained
Employees under the Plan.

¨(c)
Service-based contribution. The Employer will make the following contribution:

¨ (1)
Discretionary. A discretionary contribution determined as a uniform percentage
of Plan Compensation or a uniform dollar amount for each period of service
designated below.

¨ (2) Fixed percentage.        % of Plan Compensation paid for each period of
service designated below.
¨(3)
Fixed dollar. $        for each period of service designated below.

The service-based contribution will be based on the following periods of
service:
¨(4)
Each Hour of Service

¨(5)
Each week of employment

¨(6)
Describe period:     

The service-based contribution is subject to the following rules.
¨(7)
Describe any special provisions that apply to service-based contribution:     

[Note: Any period described in subsection (6) must apply uniformly to all
Participants and cannot exceed a 12-month period. Any special provisions under
subsection (7) must satisfy the nondiscrimination requirements under Code
§401(a)(4) and the regulations thereunder.]
¨(d)
Year of Service contribution. The Employer will make an Employer Contribution
based on Years of Service with the Employer.

Years of Service
Contribution %
¨(1)      For Years of Service between        and       
      %
¨ (2)      For Years of Service between        and       
      %
¨ (3)      For Years of Service between        and       
      %
¨ (4)      For Years of Service        and above
      %

For this purpose, a Year of Service is each Plan Year during which an Employee
completes at least 1,000 Hours of Service. Alternatively, a Year of Service is:
      
[Note: Any alternative definition of a Year of Service must meet the
requirements of a Year of Service as defined in Section 2.03 of the Plan.]
¨(e)
Prevailing Wage Formula. The Employer will make a contribution for each
Participant’s Prevailing Wage Service based on the hourly contribution rate for
the Participant’s employment classification. (See Section 3.02(a)(5) of the
Plan.)

¨ (1)
Amount of contribution. The Employer will make an Employer Contribution based on
the hourly contribution rate for the Participant’s employment classification.
The Prevailing Wage Contribution will be determined as follows:

¨ (i)
The Employer Contribution will be determined based on the required contribution
rates for the employment classifications under the applicable federal, state or
municipal prevailing wage laws. For



2

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




any Employee performing Prevailing Wage Service, the Employer may make the
required contribution for such service without designating the exact amount of
such contribution.
¨ (ii)
The Employer will make the Prevailing Wage Contribution based on the hourly
contribution rates as set forth in the Addendum attached to this Adoption
Agreement. However, if the required contribution under the applicable federal,
state or municipal prevailing wage law provides for a greater contribution than
set forth in the Addendum, the Employer may make the greater contribution as a
Prevailing Wage Contribution.

¨ (2)
Offset of other contributions. The contributions under the Prevailing Wage
Formula will offset the following contributions under this Plan. (See Section
3.02(a)(5) of the Plan.)

¨ (i)
Employer Contributions (other than Safe Harbor Employer Contributions)

¨ (ii)
Safe Harbor Employer Contributions.

¨(iii)
Qualified Nonelective Contributions (QNECs)

¨ (iv)
Matching Contributions (other than Safe Harbor Matching Contributions)

¨ (v)
Safe Harbor Matching Contributions.

¨ (vi)
Qualified Matching Contributions (QMACs)

[Note: If subsection (ii) or (v) is checked, the Prevailing Wage contribution
must satisfy the requirements for a Safe Harbor Contribution.]
¨ (3)
Modification of default rules. Section 3.02(a)(5) of the Plan contains default
rules for administering the Prevailing Wage Formula. Complete this subsection
(3) to modify the default provisions.

¨ (i)
Application to Highly Compensated Employees. Instead of applying only to
Nonhighly Compensated Employees, the Prevailing Wage Formula applies to all
eligible Participants, including Highly Compensated Employees.

¨ (ii)
Minimum age and service conditions. Instead of no minimum age or service
condition, Prevailing Wage contributions are subject to a one Year of Service
(as defined in AA§4-3) and age 21 minimum age and service requirement with
semi-annual Entry Dates.

¨ (iii)
Allocation conditions. Instead of no allocation conditions, the Prevailing Wage
contributions are subject to a 1,000 Hours of Service and last day employment
allocation condition, as set forth under Section 3.09 of the Plan.

¨ (iv)
Vesting. Instead of 100% immediate vesting, Prevailing Wage contributions will
vest under the following vesting schedule (as defined in Section 7.02 of the
Plan):

¨ (A)
6-year graded vesting schedule

¨ (B)
3-year cliff vesting schedule

¨ (v)
Describe:     

[Note: Overriding the default provisions under this subsection (3) may restrict
the ability of the Employer to take full credit for Prevailing Wage
Contributions for purposes of satisfying its obligations under applicable
federal, state or municipal prevailing wage laws. Any modifications must satisfy
the nondiscrimination requirements under Code §401(a)(4) and should be
consistent with the applicable federal, state or municipal prevailing wage laws.
See Section 3.02(a)(5) of the Plan.]
þ (f)
Describe special rules for determining contributions under Plan: Will be made to
Eligible Employees who were hired by Rayonier Inc. or the Employer on or after
January 1, 2006.    

[Note: Any special rules must be described in a manner that precludes Employer
discretion and must satisfy the nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]


3. The Adoption Agreement is amended to read:
6-3
ALLOCATION FORMULA.

¨ (a)
Pro rata allocation. The discretionary Employer Contribution under AA §6-2 will
be allocated:

¨ (1)
as a uniform percentage of Plan Compensation.

¨ (2)
as a uniform dollar amount.

¨ (b)
Fixed contribution. The fixed Employer Contribution under AA §6-2 will be
allocated in accordance with the selections made under AA §6-2.



3

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




¨ (c)
Permitted disparity allocation. The discretionary Employer Contribution under AA
§6-2 will be allocated under the two-step method (as defined in Section
3.02(a)(1)(ii)(A) of the Plan), using the Taxable Wage Base (as defined in
Section 1.136 of the Plan) as the Integration Level. However, for any Plan Year
in which the Plan is Top Heavy, the four-step method (as defined in Section
3.02(a)(1)(ii)(B) of the Plan) applies, unless provided otherwise under
subsection (2) below.

To modify these default rules, complete the appropriate provision(s) below.
¨ (1)
Integration Level. Instead of the Taxable Wage Base, the Integration Level is:

¨(i)
       % of the Taxable Wage Base, increased (but not above the Taxable Wage
Base) to the next higher:

¨ (A)    N/A    ¨ (B)    $1    
¨ (C)    $100    ¨ (D)    $1,000
¨ (ii)
$          (not to exceed the Taxable Wage Base)

¨ (iii)
20% of the Taxable Wage Base

[Note: See Section 3.02(a)(1)(ii) of the Plan for rules regarding the Maximum
Disparity Rate that may be used where an Integration Level other than the
Taxable Wage Base is selected.]
¨ (2)
Four-step method.

¨ (i)
Instead of applying only when the Plan is top heavy, the four-step method will
always be used.

¨ (ii)
The four-step method will never be used, even if the Plan is Top Heavy.

¨ (iii)
In applying step one and step two under the four-step method, instead of using
Total Compensation, the Plan will use Plan Compensation. (See Section
3.02(a)(1)(ii)(B) of the Plan.)

¨ (3)
Describe special rules for applying permitted disparity allocation formula:     

[Note: Any special rules must satisfy the nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]
¨ (d)
Uniform points allocation. The discretionary Employer Contribution designated in
AA §6-2 will be allocated to each Participant in the ratio that each
Participant's total points bears to the total points of all Participants. A
Participant will receive the following points:

¨ (1)
        point(s) for each      year(s) of age (attained as of the end of the
Plan Year).

¨ (2)
        point(s) for each $         (not to exceed $200) of Plan Compensation.

¨ (3)
        point(s) for each         Year(s) of Service. For this purpose, Years of
Service are determined:

¨ (i)
In the same manner as determined for eligibility.

¨ (ii)
In the same manner as determined for vesting.

¨ (iii)
Points will not be provided with respect to Years of Service in excess of
       .

¨ (e)
Employee group allocation. The Employer may make a separate Employer
Contribution to the Participants in the following allocation groups. The
Employer must notify the Trustee in writing of the amount of the contribution to
be allocated to each allocation group.

¨ (1)
A separate discretionary Employer Contribution may be made to each Participant
of the Employer (i.e., each Participant is in his/her own allocation group).

¨ (2)
A separate discretionary or fixed Employer Contribution may be made to the
following allocation groups. If no fixed amount is designated for a particular
allocation group, the contribution made for such allocation group will be
allocated as a uniform percentage of Plan Compensation or as a uniform dollar
amount to all Participants within that allocation group.

[Note: The allocation groups designated above must be clearly defined in a
manner that will not violate the definite allocation formula requirement of
Treas. Reg. §1.401-1(b)(1)(ii). See Section 3.02(a)(1)(iv)(B)(V) of the Plan for
restrictions that apply with respect to “short-service” Employees. In the case
of self-employed individuals (i.e., sole proprietorships or partnerships), the
requirements of 1.401(k)-1(a)(6) continue to apply, and the allocation method
should not be such that a cash or deferred election is created for a
self-employed individual as a result of application of the allocation method.]
¨ (3)
Special rules. The following special rules apply to the Employee group
allocation formula.

¨ (i)
Family Members. In determining the separate groups under (2) above, each Family
Member (as defined in Section 1.65 of the Plan) of a Five Percent Owner is
always in a separate allocation group. If there are more than one Family
Members, each Family Member will be in a separate allocation group.



4

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




¨ (ii)
Benefiting Participants who do not receive Minimum Gateway Contribution. In
determining the separate groups under (2) above, Benefiting Participants who do
not receive a Minimum Gateway Contribution are always in a separate allocation
group. If there are more than one Benefiting Participants who do not receive a
Minimum Gateway Contribution, each will be in a separate allocation group. (See
Section 3.02(a)(1)(iv)(B)(III) of the Plan.)

¨ (iii)
More than one Employee group. Unless designated otherwise under this subsection
(iii), if a Participant is in more than one allocation group described in (2)
above during the Plan Year, the Participant will receive an Employer
Contribution based on the Participant’s status on the last day of the Plan Year.
(See Section 3.02(a)(1)(iv)(A) of the Plan.)

¨ (A)
Determined separately for each Employee group. If a Participant is in more than
one allocation group during the Plan Year, the Participant’s share of the
Employer Contribution will be based on the Participant’s status for the part of
the year the Participant is in each allocation group.

¨ (B)
Describe:     

[Note: Any language under this subsection (B) must be definitely determinable
and may not violate the nondiscrimination requirements under Code §401(a)(4).]
¨ (f)
Age-based allocation. The discretionary Employer Contribution designated in AA
§6-2 will be allocated under the age-based allocation formula so that each
Participant receives a pro rata allocation based on adjusted Plan Compensation.
For this purpose, a Participant’s adjusted Plan Compensation is determined by
multiplying the Participant’s Plan Compensation by an Actuarial Factor (as
described in Section 1.04 of the Plan).

A Participant’s Actuarial Factor is determined based on a specified interest
rate and mortality table. Unless designated otherwise under (1) or (2) below,
the Plan will use an applicable interest rate of 8.5% and a UP-1984 mortality
table.
¨  (1)
Applicable interest rate. Instead of 8.5%, the Plan will use an interest rate of
      % (must be between 7.5% and 8.5%) in determining a Participant’s Actuarial
Factor.

¨  (2)
Applicable mortality table. Instead of the UP-1984 mortality table, the Plan
will use the following mortality table in determining a Participant’s Actuarial
Factor:     

¨  (3)
Describe special rules applicable to age-based allocation:     

[Note: See Exhibit A of the Plan for sample Actuarial Factors based on an 8.5%
applicable interest rate and the UP-1984 mortality table. If an interest rate or
mortality table other than 8.5% or UP-1984 is selected, appropriate Actuarial
Factors must be calculated. Any alternative interest or mortality factors must
meet the requirements for standard interest and mortality assumptions as defined
in Treas. Reg. §1.401(a)(4)-12. Any special rules described under subsection (3)
may not violate the nondiscrimination requirements under Code §401(a)(4).]
¨ (g)
Service-based allocation formula. The service-based Employer Contribution
selected in AA §6-2 will be allocated in accordance with the selections made
under the service-based allocation formula in AA §6-2.

¨ (h)
Year of Service allocation formula. The Year of Service Employer Contribution
selected in AA §6-2 will be allocated in accordance with the selections made
under the Year of Service allocation formula in AA §6-2.

¨ (i)
Prevailing Wage allocation formula. The Prevailing Wage Employer Contribution
selected in AA §6-2 will be allocated in accordance with the selections made
under the Prevailing Wage allocation formula in AA §6-2. The Employer may attach
an Addendum to the Adoption Agreement setting forth the hourly contribution rate
for the employment classifications eligible for Prevailing Wage contributions.

þ (j)
Describe special rules for determining allocation formula: The Contribution will
equal 3% of an Eligible Employee's Compensation.    

[Note: Any special rules must be described in a manner that precludes Employer
discretion and must satisfy the nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]


5

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




4. The Adoption Agreement is amended to read:
6-4
SPECIAL RULES. No special rules apply with respect to Employer Contributions
under the Plan, except to the extent designated under this AA §6-4. Unless
designated otherwise, in determining the amount of the Employer Contributions to
be allocated under this AA §6, the Employer Contribution will be based on Plan
Compensation earned during the Plan Year. (See Section 3.02(c) of the Plan.)

¨ (a)
Period for determining Employer Contributions. Instead of the Plan Year,
Employer Contributions will be determined based on Plan Compensation earned
during the following period: [The Plan Year must be used if the permitted
disparity allocation method is selected under AA §6-3 above.]

¨ (1)    Plan Year quarter
¨ (2)    calendar month
¨ (3)    payroll period
¨(4)    Other:     
[Note: Although Employer Contributions are determined on the basis of Plan
Compensation earned during the period designated under this subsection, this
does not require the Employer to actually make contributions or allocate
contributions on the basis of such period. Employer Contributions may be
contributed and allocated to Participants at any time within the contribution
period permitted under Treas. Reg. §1.415(c)-1(b)(6)(B), regardless of the
period selected under this subsection. Any alternative period designated under
subsection (4) may not exceed a 12-month period and will apply uniformly to all
Participants.]
¨ (b)
Limit on Employer Contributions. The Employer Contribution elected in AA §6-2
may not exceed:

¨ (1)          % of Plan Compensation
¨ (2)    $      
¨ (3)
Describe:     

[Note: Any limitations under this subsection (3) must satisfy the
nondiscrimination requirements of Code §401(a)(4) and the regulations
thereunder.]
¨ (c)
Offset of Employer Contribution.

¨ (1)
A Participant’s allocation of Employer Contributions under AA §6-2 of this Plan
is reduced by contributions under                                      [insert
name of plan(s)]. (See Section 3.02(d)(2) of the Plan.)

¨ (2)
In applying the offset under this subsection, the following rules apply:     

[Note: Any language regarding the offset of benefits must satisfy the
nondiscrimination requirements under Code §401(a)(4) and the regulations
thereunder.]
¨ (d)
Special rules:     

[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4).]
5. The Adoption Agreement is amended to read:
6-5
ALLOCATION CONDITIONS. A Participant must satisfy any allocation conditions
designated under this AA §6-5 to receive an allocation of Employer Contributions
under the Plan.

[Note: Any allocation conditions set forth under this AA §6-5 do not apply to
Prevailing Wage Contributions under AA §6-2, Safe Harbor Employer Contributions
under AA §6C, or QNECs under AA §6D, unless provided otherwise under those
specific sections. See AA §4-5 for treatment of service with Predecessor
Employers for purposes of applying the allocation conditions under this AA
§6-5.]
¨ (a)
No allocation conditions apply with respect to Employer Contributions under the
Plan.

¨ (b)
Safe harbor allocation condition. An Employee must be employed by the Employer
on the last day of the Plan Year OR must complete more than:

¨ (1)
        (not to exceed 500) Hours of Service during the Plan Year.

¨ (i)    Hours of Service are determined using actual Hours of Service.
¨ (ii)
Hours of Service are determined using the following Equivalency Method (as
defined under AA §4-3):

¨ (A)    Monthly ¨ (B)    Weekly
¨ (C)
Daily     ¨ (D)    Semi-monthly

¨ (2)
        (not more than 91) consecutive days of employment with the Employer
during the Plan Year.



6

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




[Note: Under this safe harbor allocation condition, an Employee will satisfy the
allocation conditions if the Employee completes the designated Hours of Service
or period of employment, even if the Employee is not employed on the last day of
the Plan Year. See Section 3.09 of the Plan for rules regarding the application
of this allocation condition to the minimum coverage test.]
þ (c)
Employment condition. An Employee must be employed with the Employer on the last
day of the Plan Year.

¨ (d)
Minimum service condition. An Employee must be credited with at least:

¨ (1)            (not to exceed 1,000) Hours of Service during the Plan Year.
¨ (i)    Hours of Service are determined using actual Hours of Service.
¨ (ii)
Hours of Service are determined using the following Equivalency Method (as
defined under AA §4-3):

¨ (A)    Monthly    ¨ (B)    Weekly
¨ (C)
Daily    ¨ (D)    Semi-monthly

¨ (2)
        (not more than 182) consecutive days of employment with the Employer
during the Plan Year.

¨ (e)
Application to a specified period. The allocation conditions selected under this
AA §6-5 apply on the basis of the Plan Year. Alternatively, if an employment or
minimum service condition applies under this AA §6-5, the Employer may elect
under this subsection to apply the allocation conditions on a periodic basis as
set forth below. (See Section 3.09(a) of the Plan for a description of the rules
for applying the allocation conditions on a periodic basis.)

¨ (1)
Period for applying allocation conditions. Instead of the Plan Year, the
allocation conditions set forth under subsection (2) below apply with respect to
the following periods:

¨ (i)    Plan Year quarter
¨ (ii)    calendar month
¨ (iii)    payroll period
¨ (iv)    Other:     
¨ (2)
Application to allocation conditions. If this subsection is checked to apply
allocation conditions on the basis of specified periods, to the extent an
employment or minimum service allocation condition applies under this AA §6-5,
such allocation condition will apply based on the period selected under
subsection (1) above, unless designated otherwise below:

¨ (i)
Only the employment condition will be based on the period selected in subsection
(1) above.

¨ (ii)
Only the minimum service condition will be based on the period selected in
subsection (1) above.

¨ (iii)    Describe any special rules:     
[Note: Any special rules under subsection (iii) must satisfy the
nondiscrimination requirements of Code §401(a)(4).]
¨ (f)
Exceptions.

¨ (1)
The above allocation condition(s) will not apply if the Employee:

¨ (i)
dies during the Plan Year.

¨ (ii)
terminates employment due to becoming Disabled.

¨ (iii)
terminates employment after attaining Normal Retirement Age.

¨ (iv)
terminates employment after attaining Early Retirement Age.

¨ (v)
is on an authorized leave of absence from the Employer.

¨ (2)
The exceptions selected under subsection (1) will apply even if an Employee has
not terminated employment at the time of the selected event(s).

¨ (3)
The exceptions selected under subsection (1) do not apply to:

¨ (i)
an employment condition designated under this AA §6-5.

¨ (ii)
a minimum service condition designated under this AA §6-5.

¨ (g)
Describe any special rules governing the allocation conditions under the Plan:
    

[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4).]


7

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




6. The Adoption Agreement is amended to read:
6B-3
CONTRIBUTIONS ELIGIBLE FOR MATCHING CONTRIBUTIONS (“ELIGIBLE CONTRIBUTIONS”).
Unless designated otherwise under this AA §6B-3, all Salary Deferrals, including
any Roth Deferrals and Catch-Up Contributions are eligible for the Matching
Contributions designated under AA §6B-2.

þ (a)
Matching Contributions. Only the following contribution sources are eligible for
a Matching Contribution under AA §6B-2:

þ (1)
Pre-tax Salary Deferrals

¨ (2)
Roth Deferrals

þ (3)
Catch-Up Contributions

[Note: Any amounts excluded under this subsection do not apply to Safe Harbor
Matching Contributions under AA §6C-2. See AA §6D-2 to determine eligibility of
After-Tax Employee Contributions for Matching Contributions.]
¨(b)
Application of Matching Contributions to elective deferrals made under another
plan maintained by the Employer. If this subsection is checked, the Matching
Contributions described in AA §6B-2 will apply to elective deferrals made under
another plan maintained by the Employer.

¨ (1)
The Matching Contribution designated in AA §6B-2 above will apply to elective
deferrals under the following plan maintained by the Employer:     

¨ (2)
The following special rules apply in determining the amount of Matching
Contributions under this Plan with respect to elective deferrals under the plan
described in subsection (1):     

[Note: This subsection may be used to describe special provisions applicable to
Matching Contributions provided with respect to elective deferrals under another
plan maintained by the Employer, including another qualified plan, Code §403(b)
plan or Code §457(b) plan.]
¨ (c)
Special rules. The following special rules apply for purposes of determining the
Matching Contribution under this AA §6B-3:     

[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4) and the regulations thereunder. If contribution sources are
limited for only certain Matching Contributions, those limitations may be
described under this subsection.]
7. The Adoption Agreement is amended to read:
8-2
VESTING SCHEDULE. The vesting schedule under the Plan is as follows for both
Employer Contributions and Matching Contributions, to the extent authorized
under AA §6 and AA §6B. See Section 7.02 of the Plan for a description of the
various vesting schedules under this AA §8-2. [Note: Any Prevailing Wage
Contributions under AA §6-2, any Safe Harbor Contributions under AA §6C and any
QNECs or QMACs under AA §6D are always 100% vested, regardless of any contrary
selections in this AA §8-2 (unless provided otherwise under AA §6-2 for
Prevailing Wage Contributions or under this AA §8-2 for any QACA Safe Harbor
Contributions).]

þ (a)
Vesting schedule for Employer Contributions and Matching Contributions:

ER
Match
 

  
¨
¨
(1) Full and immediate vesting.

  
¨
¨
(2) 3-year cliff vesting schedule

  
¨
¨
(3) 6-year graded vesting schedule

  
þ
þ
(4) 5-year graded vesting schedule



8

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




  
¨
¨
(5) Modified vesting schedule
 
 
        % after 1 Year of Service 
 
 
        % after 2 Years of Service
 
 
        % after 3 Years of Service
 
 
        % after 4 Years of Service
 
 
        % after 5 Years of Service
100% after 7 Years of Service
 
       100% after 6 Years of Service

   
[Note: If a modified vesting schedule is selected under this subsection (a), the
vested percentage for every Year of Service must satisfy the vesting
requirements under the 6-year graded vesting schedule, unless 100% vesting
occurs after no more than 3 Years of Service.]
¨ (b)
Special vesting schedule for QACA Safe Harbor Contributions. Unless designated
otherwise under this subsection, any QACA Safe Harbor Contributions will be 100%
vested. However, if this subsection is checked, the following vesting schedule
applies for QACA Safe Harbor Contributions. [Note: This subsection may be
checked only if a QACA Safe Harbor Contribution is selected under AA §6C-2.]

Instead of being 100% vested, QACA Safe Harbor Contributions are subject to the
following vesting schedule:
¨ (i)
2-year cliff vesting

¨ (ii)
1-year cliff vesting

¨ (iii)
Graduated vesting

% after 1 Year of Service
100% after 2 Years of Service
þ (c)
Special provisions applicable to vesting schedule: A Participant shall become
100% vested upon a Change in Control, as that term is defined under the Rayonier
Advanced Materials Inc. Retirement Plan. In addition, Participants who were
hired by Rayonier, Inc. prior to July 1, 2012, and who became Participants in
this Plan as of the Effective Time or the Later Date, as defined in AA§6-2(f),
shall be 100% vested in all Contributions if employed after attainment of age
50.    

[Note: Any special provisions must satisfy the nondiscrimination requirements
under Code §401(a)(4) and must satisfy the vesting requirements under Code
§411.]
8. The Adoption Agreement is amended to read:
10-1
AVAILABILITY OF IN-SERVICE DISTRIBUTIONS. A Participant may withdraw all or any
portion of his/her vested Account Balance, to the extent designated, upon the
occurrence of any of the event(s) selected under this AA §10-1. If more than one
option is selected for a particular contribution source under this AA §10-1, a
Participant may take an in-service distribution upon the occurrence of any of
the selected events, unless designated otherwise under this AA §10-1.

Deferral
Match
ER
 

 
¨
¨
¨
(a)No in-service distributions are permitted.

  
þ
þ
¨
(b)Attainment of age 59½.

  
¨
¨
þ
(c)Attainment of age 70 1/2      .

  
þ
¨
¨
(d)A Hardship that satisfies the safe harbor rules under Section 8.10(e)(1) of
the Plan. [Note: Not applicable to QNECs, QMACs, or Safe Harbor Contributions.]

  
¨
¨
¨
(e) A non-safe harbor Hardship described in Section 8.10(e)(2) of the Plan.
[Note: Not applicable to QNECs, QMACs, or Safe Harbor Contributions.]

  
¨
¨
¨
(f)Attainment of Normal Retirement Age.

  
¨
¨
¨
(g)Attainment of Early Retirement Age.



9

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




  
N/A
¨
¨
(h)The Participant has participated in the Plan for at least         (cannot be
less than 60) months.

  
N/A
¨
¨
(i)The amounts being withdrawn have been held in the Trust for at least two
years.

  
¨
¨
¨
(j)Upon a Participant becoming Disabled (as defined in AA §9-4(b)).

  
¨
N/A
N/A
(k)As a Qualified Reservist Distribution as defined under Section 8.10(d) of the
Plan.

  
¨
¨
¨
(l)Describe:

  
[Note: Any distribution event described in this AA §10-1 may not discriminate in
favor of Highly Compensated Employees. No in-service distribution of Salary
Deferrals is permitted prior to age 59½, except for Hardship, Disability or as a
Qualified Reservist Distribution. If Normal Retirement Age or Early Retirement
Age is earlier than age 59½, such age is deemed to be age 59½ for purposes of
determining eligibility to distribute Salary Deferrals. If this Plan has
accepted a transfer of assets from a pension plan (e.g., a Money Purchase Plan),
no in-service distribution from amounts attributable to such transferred assets
is permitted prior to age 62, except for Disability. See AA §11-7 for special
rules that may apply to distributions of Qualifying Employer Securities and/or
Qualifying Employer Real Property.]
9. The Adoption Agreement is amended to read:
10-2
APPLICATION TO OTHER CONTRIBUTION SOURCES. If the Plan allows for Rollover
Contributions under AA §C-2 or After-Tax Employee Contributions under AA §6D,
unless elected otherwise under this AA §10-2, a Participant may take an
in-service distribution from his/her Rollover Account and After-Tax Employee
Contribution Account at any time. If the Plan provides for Safe Harbor
Contributions under AA §6C, unless elected otherwise under this AA §10-2, a
Participant may take an in-service distribution from his/her Safe Harbor
Contribution Account at the same time as elected for Salary Deferrals under AA
§10-1.

Alternatively, if this AA §10-2 is completed, the following in-service
distribution provisions apply for Rollover Contributions, After-Tax Employee
Contributions, and/or Safe Harbor Contributions:
Rollover
After-Tax
SH
 

  
¨
¨
¨
(a)No in-service distributions are permitted.

    
¨
þ
¨
(b)Attainment of age 59½.

    
¨
¨
¨
(c)Attainment of age        .

    
¨
¨
N/A
(d)A Hardship that satisfies the safe harbor rules under Section 8.10(e)(1) of
the Plan.

    
¨
¨
N/A
(e) A non-safe harbor Hardship described in Section 8.10(e)(2) of the Plan.

    
¨
¨
¨
(f)Attainment of Normal Retirement Age.

    
¨
¨
¨
(g)Attainment of Early Retirement Age.

    
¨
¨
¨
(h)Upon a Participant becoming Disabled (as defined in AA §9-4).

    
¨
¨
¨
(i)Describe:                                 

 


10

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




[Note: Any distribution event described in this AA §10-2 may not discriminate in
favor of Highly Compensated Employees. No in-service distribution of Safe
Harbor/QACA Safe Harbor Contributions is permitted prior to age 59½, except upon
Participant’s Disability.]
10. The Adoption Agreement is amended to read:
10-3
SPECIAL DISTRIBUTION RULES. No special distribution rules apply, unless
specifically provided under this AA §10-3.

¨ (a)
In-service distributions will only be permitted if the Participant is 100%
vested in the source from which the withdrawal is taken.

¨ (b)
A Participant may take no more than         in-service distribution(s) in a Plan
Year.

¨ (c)
A Participant may not take an in-service distribution of less than $       .

¨ (d)
A Participant may not take an in-service distribution of more than $       .

¨ (e)
Unless elected otherwise under this subsection, the hardship distribution
provisions of the Plan are not expanded to cover primary beneficiaries as set
forth in Section 8.10(e)(5) of the Plan. If this subsection is checked, the
hardship provisions of the Plan will apply with respect to individuals named as
primary beneficiaries under the Plan.

¨ (f)
In determining whether a Participant has an immediate and heavy financial need
for purposes of applying the non-safe harbor Hardship provisions under Section
8.10(e)(2) of the Plan, the following modifications are made to the permissible
events listed under Section 8.10(e)(1)(i) of the Plan:     

[Note: This subsection may only be used to the extent a non-safe harbor Hardship
distribution is authorized under AA §10-1 or AA §10-2.]
¨ (g)
Other distribution rules:     

[Note: Any other distribution rules described in this subsection may not
discriminate in favor of Highly Compensated Employees. This subsection may be
used to apply the limitations under this AA §10-3 only to specific in-service
distribution options (e.g., hardship distributions).]
11. The Adoption Agreement is amended to read:
11-11
PROTECTED BENEFITS. There are no protected benefits (as defined in Code
§411(d)(6)) other than those described in the Plan.

To designate protected benefits other than those described in the Plan, complete
this AA §11-11.
þ (a)
Additional protected benefits. In addition to the protected benefits described
in this Plan, certain other protected benefits are protected from a prior plan
document. See the Addendum attached to this Adoption Agreement for a description
of such protected benefits.

¨ (b)
Money Purchase Plan assets. This Plan contains assets that were held under a
Money Purchase Plan (e.g., Money Purchase Plan assets were transferred to this
Plan by merger, trust-to-trust transfer or conversion). See the Addendum
attached to this Adoption Agreement for a description of any special provisions
that apply with respect to the transferred assets. See Section 14.05(c) of the
Plan for rules regarding the treatment of transferred assets.

¨ (c)
Elimination of distribution options. Effective         , the distribution
options described in subsection (1) below are eliminated.

¨ (1)
Describe eliminated distribution options:     

¨ (2)
Application to existing Account Balances. The elimination of the distribution
options described in subsection (1) applies to:

¨ (i)
All benefits under the Plan, including existing Account Balances.

¨ (ii)
Only benefits accrued after the effective date of the elimination (as described
in subsection (c) above).

[Note: The elimination of distribution options must not violate the
“anti-cutback” requirements of Code §411(d)(6) and the regulations thereunder.
See Section 14.01(d) of the Plan.]


    


11

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




ADDENDUM - PROTECTED BENEFITS


In addition to the protected benefits described in this Plan, certain other
benefits are protected from a prior plan document. This Addendum describes any
additional benefits protected under this Plan.


Additional protected benefits: The “Rayonier Share Fund” means the Investment
Fund established under this Plan to hold all shares of Rayonier Inc. that are
received by the Employer stock Investment Fund in connection with the spin-off
of the Employer from Rayonier Inc. Participants shall be prohibited from
investing in the Rayonier Share Fund. The Rayonier Share Fund shall be a frozen
investment option, provided that Participants may elect to transfer all or a
portion of their interest in the Rayonier Share Fund to any other Investment
Fund at any point in time. No Participant shall have any voting or tender rights
with respect to his interest in the Rayonier Share Fund.
Effective 12/31/2015, “Employer Retirement” contributions are discontinued.
Prior Employer Retirement contributions are 100% immediate vested, are available
for in-service withdrawal at age 59 ½ and are available for Participant loans.
Effective 10/1/2016, all Employee After-tax contributions remitted through
10/1/2016 may be received as an in-service withdrawal for any reason. Company
Match contributions remitted through 10/1/2016 will be available for in-service
withdrawals, either after 60 months of participation, or if the contributions
have been in the Plan for at least 2 years, or at age 70 ½.




12

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




EMPLOYER SIGNATURE PAGE
PURPOSE OF EXECUTION. This Signature Page is being executed for Rayonier
Advanced Materials Inc. Investment and Savings Plan for Salaried Employees to
effect:
¨ (a)
The adoption of a new plan, effective      [insert Effective Date of Plan].
[Note: Date can be no earlier than the first day of the Plan Year in which the
Plan is adopted.]

¨ (b)
The restatement of an existing plan, in order to comply with the requirements of
PPA, pursuant to Rev. Proc. 2011-49.

(1)
Effective date of restatement:     . [Note: Date can be no earlier than January
1, 2007. Section 14.01(f)(2) of Plan provides for retroactive effective dates
for all PPA provisions. Thus, a current effective date may be used under this
subsection (1) without jeopardizing reliance.]

(2)    Name of plan(s) being restated:     
(3)    The original effective date of the plan(s) being restated:     
þ (c)
An amendment or restatement of the Plan (other than to comply with PPA). If this
Plan is being amended, a snap-on amendment may be used to designate the
modifications to the Plan or the updated pages of the Adoption Agreement may be
substituted for the original pages in the Adoption Agreement. All prior Employer
Signature Pages should be retained as part of this Adoption Agreement.

(1)
Effective Date(s) of amendment/restatement: 10-1-2016    

(2)
Name of plan being amended/restated: Rayonier Advanced Materials Inc. Investment
and Savings Plan for Salaried Employees    

(3)
The original effective date of the plan being amended/restated: 6-27-2014    

(4)
If Plan is being amended, identify the Adoption Agreement section(s) being
amended: 5-3(l) to update Plan Compensation language; 6-2(f) to update the
Employer Contribution formula language; 6-3(j) to update the Employer
Contributions allocation formula language; 6-4(a) the Employer Contribution
period has changed to Plan Year; 6-5(c) the Employer Contribution allocation
requirement is changed in that an Employee must be employed on the last day of
the Plan Year; 6B-3(c) the removal of special rules; 8-2(c) to update special
vesting language; 10-1(b) Matching Contributions may be withdrawn upon the
attainment of age 59 1/2; 10-1(c) Employer Contributions may be withdrawn upon
the attainment of age 70 1/2; 10-2(b) After Tax Contributions may be withdrawn
upon the attainment of age 59 1/2; 10-3(g) the removal of special distribution
rules; and 11-11(a) Protected Benefits.    

VOLUME SUBMITTER SPONSOR INFORMATION. The Volume Submitter Sponsor (or
authorized representative) will inform the Employer of any amendments made to
the Plan and will notify the Employer if it discontinues or abandons the Plan.
To be eligible to receive such notification, the Employer agrees to notify the
Volume Submitter Sponsor (or authorized representative) of any change in
address. The Employer may direct inquiries regarding the Plan or the effect of
the Favorable IRS Letter to the Volume Submitter Sponsor (or authorized
representative) at the following location:
Name of Volume Submitter Sponsor (or authorized representative): Massachusetts
Mutual Life Insurance Company    
Address: 1295 State Street Springfield, MA 01111-0001    
Telephone number: (800) 309-3539    
IMPORTANT INFORMATION ABOUT THIS VOLUME SUBMITTER PLAN. A failure to properly
complete the elections in this Adoption Agreement or to operate the Plan in
accordance with applicable law may result in disqualification of the Plan. The
Employer may rely on the Favorable IRS Letter issued by the National Office of
the Internal Revenue Service to the Volume Submitter Sponsor as evidence that
the Plan is qualified under Code §401(a), to the extent provided in Rev. Proc.
2011-49. The Employer may not rely on the Favorable IRS Letter in certain
circumstances or with respect to certain qualification requirements, which are
specified in the Favorable IRS Letter issued with respect to the Plan and in
Rev. Proc. 2011-49. In order to obtain reliance in such circumstances or with
respect to such qualification requirements, the Employer must apply to the
office of Employee Plans Determinations of the Internal Revenue Service for a
determination letter. See Section 1.66 of the Plan.
By executing this Adoption Agreement, the Employer intends to adopt the
provisions as set forth in this Adoption Agreement and the related Plan
document. By signing this Adoption Agreement, the individual below represents
that he/she has the authority to execute this Plan document on behalf of the
Employer. This Adoption Agreement may only be used in conjunction with Basic
Plan Document #04. The Employer understands that the Volume Submitter Sponsor
has no responsibility or liability regarding the suitability of the Plan for the
Employer’s needs or the options elected under this Adoption Agreement. It is
recommended that the Employer consult with legal counsel before executing this
Adoption Agreement.


13

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




Rayonier Advanced Materials Inc.
 
(Name of Employer)
 
 
 
 
 
(Name of authorized representative)
(Title)
 
 
 
 
(Signature)
(Date)



14

--------------------------------------------------------------------------------

Exhibit 10.28
Contract No. 051104-0004-0000    Amendment Number 4




Action by Unanimous Consent of the Board of Directors
Amendment of Qualified Retirement Plan


The undersigned, being all the members of the Board of Directors of Rayonier
Advanced Materials Inc. (“Company”), hereby consent to the following
resolutions:


WHEREAS, the Company maintains the Rayonier Advanced Materials Inc. Investment
and Savings Plan for Salaried Employees (“Plan”), a qualified retirement plan,
for the benefit of its eligible employees.


WHEREAS, the Company has decided to amend the Rayonier Advanced Materials Inc.
Investment and Savings Plan for Salaried Employees Adoption Agreement.


WHEREAS, Section 14.01(b) of the Plan authorizes the Employer to amend the
selections under the Adoption Agreement.


WHEREAS, the Board of Directors has reviewed and evaluated the proposed
amendments to the Plan.


NOW, THEREFORE, BE IT RESOLVED, that the Company hereby approves the Amendment
to Rayonier Advanced Materials Inc. Investment and Savings Plan for Salaried
Employees, to be effective on 9-1-2016. A true copy of the amendment, as
approved by the Board of Directors, is attached hereto.


RESOLVED FURTHER, that the President of the Company, or any other person or
persons duly authorized to represent the Employer, may execute the amendment to
the Plan and perform any other actions necessary to implement the Plan
amendment.


RESOLVED FURTHER, if the Plan amendment modifies the provisions of the Summary
Plan Description, Plan participants will receive a Summary of Material
Modifications summarizing the changes under the amendment.


DIRECTORS:
                
 
 
 
 
 
(Name
 
(Signature)
 
(Date)
 
 
 
 
 
 
 
 
 
 
(Name
 
(Signature)
 
(Date)
 
 
 
 
 
 
 
 
 
 
(Name
 
(Signature)
 
(Date)
 
 
 
 
 
 
 
 
 
 
(Name
 
(Signature)
 
(Date)







15